Citation Nr: 0417399	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
February 22, 2002 for the service connected bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent from 
February 22, 2002 for the service connected bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1961 to February 
1975.

This appeal arises from rating decisions of the Waco, Texas 
Regional Office (RO).  The Board also notes that the veteran 
has raised the issue of entitlement to service connection for 
otitis media; however, as this issue has not been developed 
or certified on appeal, it is referred to the RO for 
appropriate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The instant case was remanded from the Board to the RO in 
July 2003 for further evidentiary development relative to the 
veteran's claims; unfortunately, the requested development 
was not fully accomplished.  In this regard, the RO was 
directed to obtain all current treatment records from the 
Austin VA outpatient clinic and the Central Texas Veterans 
Health Care Service.  The veteran's treatment records have 
not been associated with the claims folder.  Following the 
procurement of the veteran's current treatment records, he 
was to be afforded a VA rating examination.  Although the 
February 2004 supplemental statement of the case refers to VA 
examinations, the reports of examinations are not of record.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Thus, this case must again be remanded to 
effectuate the evidentiary development necessary to fully and 
fairly adjudicate the veteran's claim.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the 
Austin VA outpatient clinic, the Central 
Texas Veterans Health Care Service and 
from Patsy Jones, M.D.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following the completion of the above 
development, the RO should schedule the 
veteran for VA audio and ear examinations 
to determine the current nature and 
extent of his bilateral hearing loss and 
otitis externa.  The veteran's claims 
folder must be made available to the 
examiners prior to the examinations and 
all necessary diagnostic testing to 
include pure tone threshold and Maryland 
CNC audiological testing should be 
conducted.  In the report of ear 
examination, the examiner should provide 
a detailed history reflecting how often 
the veteran suffers from otitis externa, 
and the examiner should indicate whether 
the veteran's ear symptoms are productive 
of dizziness, occasional staggering, 
vertigo, tinnitus or a cerebellar gait.  
The examiners should also render opinions 
as to whether the veteran's disabilities 
substantially or markedly interfere with 
employment.  A complete rationale should 
be given for all medical opinions.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




